                 Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 1 of 24




                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PHILIP J. ARCURI, et al.,

                                         Plaintiffs,
                                                                                                CIVIL ACTION
                v.                                                                              NO. 20-5408

 COUNTY OF MONTGOMERY, et al.,

                                         Defendants.


                                                                  OPINION

Slomsky, J.                                                                                                                  May 6, 2021


                                       TABLE OF CONTENTS
I.    INTRODUCTION ................................................................................................................... 1

II. BACKGROUND ..................................................................................................................... 2

III. STANDARD OF REVIEW..................................................................................................... 8

IV. ANALYSIS ............................................................................................................................. 9

     A.        The Claims Against Defendant MCCF in Counts I and II Will Be Dismissed ................ 10

     B.        The Claims Against Defendant Montgomery County in Counts I and II
               Will Be Dismissed ............................................................................................................ 10

          1.        The Analytical Framework of 42 U.S.C. § 1983 and
                    Monell v. Department of Social Services ..................................................................... 11

          2.        The Complaint Does Not Sufficiently Allege a Municipal Policy, Custom,
                    or Deliberate Indifference ............................................................................................. 12

               a.      The Claim of a Policy or Custom by Montgomery County ...................................... 13

               b.      The Claim of Deliberate Indifference by Montgomery County ............................... 15

     C.        The Claim Against Individual Defendants and PrimeCare in Count V
               Will Be Dismissed ............................................................................................................ 17



                                                                          i
              Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 2 of 24




        1.     Plaintiffs Have Waived Their Claims Against Individual Defendants in Count V ...... 17

        2.     Plaintiffs’ Fraud and Deceit Claim in Count V Fails to State a Claim Upon
               Which Relief Can Be Granted Regarding any Defendants ........................................... 18

   D.        Plaintiffs Will Be Given Leave to File an Amended Complaint ...................................... 21

V. CONCLUSION ..................................................................................................................... 22




                                                                  ii
           Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 3 of 24




I.       INTRODUCTION

         On December 26, 2018, in the early afternoon, Andrea Arcuri reported to the Montgomery

County Adult Probation Office showing signs of disorientation and drug use. (See Doc. No. 1

¶¶ 25-26, 29.) By 11:41 p.m. that night, she was pronounced dead from adverse effects of

combined drugs, (cocaine, heroin, fentanyl, acetyl fentanyl, buproprion, topiramate,

buprenorphine fentanyl and norfentanyl), multi-focal acute pneumonia, and dehydration. (See id.

¶¶ 52-55.) Her parents, Plaintiffs Philip and Melanie Arcuri (“Plaintiffs”), as the Administrators

of the Estate of Andrea Arcuri (“Decedent”), filed this case, alleging that their daughter’s death

was caused by the actions and omissions of Montgomery County, Montgomery County

Correctional Facility (“MCCF”), thirteen County and MCCF employees (“Individual

Defendants”), and PrimeCare Medical, Inc. (“PrimeCare”). (See id. ¶¶ 1-3, 5-20; see also Doc.

No. 23 at 2 ¶¶ 1-2.)

         On October 29, 2020, Plaintiffs filed a Complaint, asserting that Defendants violated

Decedent’s civil rights and committed state law torts of negligence and fraud and deceit.1 (See

Doc. No. 1 at 16, 18, 20, 22, 25.) On November 27, 2020, Montgomery County, MCCF, and

Individual Defendants filed a Motion to Dismiss the Complaint under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. (See Doc. No. 23

at 2.) In the Motion, they argue that the civil rights and negligence claims against Montgomery

County and MCCF and the fraud and deceit claim against all Defendants should be dismissed.

(See id. ¶¶ 3-7.) Plaintiffs filed a Response in Opposition to the Motion (Doc. No. 26), Defendants

filed a Reply (Doc. No. 27), and Plaintiffs filed a Sur Reply Brief (Doc. No. 29). For reasons set



1
     The Pennsylvania common law cause of action for “fraud and deceit” is analogous to a claim
     of fraud. See, e.g., Boland v. Nationwide Mut. Ins. Co., 9 Pa. D. & C. 4th 27, 28 (Ct. Com. Pl.
     1991) (referencing the Pennsylvania “common-law tort of fraud and deceit”).


                                                  1
            Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 4 of 24




forth below, the Motion to Dismiss will be granted. Plaintiffs will be afforded, however, the

opportunity to file an Amended Complaint.

II.       BACKGROUND2

          On December 26, 2018, Andrea Arcuri (“Decedent”) reported to the Montgomery County

Adult Probation Office in Norristown, Pennsylvania “for a required routine visit.”3 (Doc. No. 1

¶ 25.) Upon arriving at the Probation Office, she “presented with indicia of drug use, namely that

she was under the influence of heroin . . . , fentanyl and acetyl[ ]fentanyl . . . .” 4 (Id. ¶ 26.)

Montgomery County Probation Officers Sean Gorman and Catherine Hiem observed Decedent’s

condition and transported her to the Montgomery County Correctional Facility (“MCCF”). (Id.

¶¶ 18-19, 26-27.)

          At around 2:15 p.m., Decedent arrived at MCCF where Corrections Officer (“CO”) Brian

Leister observed her “slumped on the floor in the prison admission area soon after her arrival . . .

and her restraints were removed.” (Id. ¶ 28.) Forty-five minutes later, Decedent was escorted to

the medical screening area where Medical Assistant (“MA”) Marycka Downing observed that




2
      The following facts are taken from the Complaint (Doc. No. 1) and attached exhibits and are
      accepted as true for purposes of this Opinion. See Mayer v. Belichick, 605 F.3d 223, 230 (3d
      Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider only the complaint,
      exhibits attached to the complaint, matters of public record, as well as undisputedly authentic
      documents if the [plaintiff’s] claims are based upon these documents.”).
3
      The Complaint does not elaborate on why Decedent reported to the Probation Office. (See Doc.
      No. 1 ¶ 25.)
4
      “Fentanyl is a powerful synthetic opioid analgesic that is similar to morphine but is 50 to 100
      times more potent.” See Fentanyl, NATIONAL INSTITUTE ON DRUG ABUSE (last visited May 6,
      2021), https://www.drugabuse.gov/drug-topics/fentanyl. Acetyl fentanyl also is a “potent
      opioid analgesic,” similar to fentanyl.       See Acetyl Fentanyl, DRUG ENFORCEMENT
      ADMINISTRATION, OFFICE OF DIVERSION CONTROL, DRUG & CHEMICAL EVALUATION SECTION
      (July 2015), https://www.ddap.pa.gov/Lists/Announcements/Attachments/119/Acetyl%20
      fentanyl%20fact%20sheet.pdf.


                                                   2
         Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 5 of 24




Decedent exhibited signs of heroin use, disorientation, and inability to keep her eyes open, hold

her head up, or answer simple questions. (See id. ¶¶ 29, 31.) As a result, Decedent was referred

to the Medical Housing and Mental Health Unit of MCCF. However, she was never transferred

to the Unit and instead was escorted to a cell. (See id. ¶¶ 30, 32, 44.)

        At around 3:35 p.m., Licensed Practical Nurse (“LPN”) Nicole McFadden noticed

Decedent appeared dehydrated and gave her water and Gatorade to drink. (See id. ¶¶ 33, 44.)

Next, from around 4:08 p.m. to 5:14 p.m., COs Leister, Tiare Nimmo-Lee, Dominic Williams, and

Chantel Roundtree walked past Decedent’s cell without any “indication that [they] . . . evaluated

[D]ecedent or . . . ascertained that she was not in distress.” (Id. ¶ 39; see also id. ¶¶ 34-38.) Despite

over an hour without interaction, at 5:15 p.m., three hours after Decedent’s arrival at MCCF,

“Corporal E. Mercer observed CO Nimmo-Lee attempt[ing] to escort [D]ecedent[,] but she

became unstable and slumped to the floor . . . .” (Id. ¶ 40.) Decedent was then taken to the

admissions area to stabilize herself, and afterwards CO Youngshil Dunbar escorted her back to a

cell, observing “no difficulty in her gait . . . .” (Id. ¶ 42; see also id. ¶ 41.) Thereafter, at around

6:24 p.m., CO Kalena Annis provided fluids and food to Decedent. (See id. ¶¶ 43, 48.)

        Throughout the rest of the evening, CO Annis intermittently “check[ed] the inmates,”

without noting any details or observations regarding Decedent’s condition. (Id. ¶ 49) (quotation

marks omitted). Later, at 10:23 p.m., COs Jeffrey Tratenburg and Daniel White conducted a head

count of the prisoners and “observed [D]ecedent sitting upright on the bench in the cell and alert.”

(Id. ¶ 50.) Half-an-hour later, despite Decedent’s alleged demeanor during the head count, CO

Gregory Pinciotti and MA Irma Arias noticed Decedent had shallow breathing, discolored skin,

and no pulse, so they sought medical attention for her. (See id. ¶ 51.) Less than an hour later,

Decedent was pronounced dead at Einstein Montgomery Hospital. (See id. ¶ 52.)




                                                   3
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 6 of 24




        The next day, an autopsy was performed, and it was determined that her death was caused

by “adverse effects of combined drugs (heroin, fentanyl, acetyl[ ]fentanyl, buproprion, topiramate,

buprenorphine fentanyl and norfentanyl) and cocaine use.”               (Id. ¶ 53.)    Additionally,

“[d]ehydration secondary to opiate withdrawal was a substantial factor in [her] death.” (Id. ¶ 54.)

The autopsy also revealed that the concentration of drugs found in her blood suggested that she

used heroin while at MCCF. (See id. ¶ 53.) Further, her arms had numerous needle mark scars

and her lungs showed multi-focal acute pneumonia. (See id. ¶¶ 53-54.)

        On October 29, 2020, Plaintiffs, who are Decedent’s parents and Administrators of her

estate,5 initiated this case by filing a Complaint (Doc. No. 1) against Defendants Montgomery

County, MCCF, PrimeCare Medical, Inc. (“PrimeCare”),              6
                                                                      and the following Individual

Defendants: (1) CO Brian Leister, (2) CO Tiare Nimmo-Lee, (3) CO Dominic Williams, (4) CO

Chantell Roundtree, (5) Corporal E. Mercer, (6) CO Youngshil Dunbar, (7) CO Kalena Annis, (8)

CO Jeffrey Tratenburg, (9) CO Daniel White, (10) CO Eric Mitchell, (11) CO Gregory Pinciotti,

(12) CO Sean Gorman, (13) CO Catherine Hiem.7 (See id. at 4-5.) In the Complaint, Plaintiffs

assert five violations of federal and state law against Defendants:

        Count I:        Civil Rights [claim under] 42 U.S.C. § 1983 against all
                        Defendants[;] . . .

        Count II:       Civil Rights [claim] against Defendants Montgomery County and
                        MCCF[;] . . .



5
    Plaintiffs brought this action on behalf of Decedent’s estate under the Pennsylvania Survival
    Act, 42 Pa.C.S. § 8302.
6
    PrimeCare is “responsible for medical care at MCCF . . . and . . . act[s] through their agents or
    ostensible agents in providing medical treatment to inmates at MCCF.” (Doc. No. 1 ¶ 20.)
7
    The listed Individual Defendants includes all persons discussed supra with the exception of MA
    Downing, LPN McFadden, and MA Arias. Moreover, although not addressed by the parties,
    the Complaint does not explain CO Mitchell’s personal involvement with Decedent.


                                                  4
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 7 of 24




        Count III:      State Law Negligence [claim] against Defendant PrimeCare[;] . . .

        Count IV:       State Law Negligence [claim] against Defendants Montgomery
                        County and MCCF[;] . . .

        Count V:        State Law Fraud and Deceit [claim] against all Defendants.

(Id. at 16, 18, 20, 22, 25.)

        Regarding their civil rights claims against Montgomery County and MCCF Defendants,

Plaintiffs make the following allegations concerning policies, customs, or deliberate indifference

of Defendants:

        Montgomery County and [MCCF] failed to properly train, and/or failed to have a
        proper policy regarding training correctional officers and medical providers on the
        appropriate treatment and monitoring of individuals experiencing opiate
        withdrawal . . . [;] failed to properly supervise and/or monitor and/or failed to have
        a proper policy regarding supervising and/or monitoring, correctional officers and
        medical providers on the appropriate treatment and monitoring of individuals
        experiencing opiate withdrawal . . . [;] maintained policies[,] procedures[,] and
        practices that [Defendants] knew provided inadequate treatment and monitoring of
        individuals experiencing opiate withdrawal that had previously resulted in the
        deprivation of constitutional rights and the death of inmates statewide undergoing
        opiate withdrawal. Despite this, [D]efendant[s] failed to amend, revise, or replace
        these policies, procedures, and practices with appropriate policies, procedures, and
        practices . . . [;] failed to enforce the written policies regarding correctional officers
        and medical providers treatment and monitoring of individuals experiencing opiate
        withdrawal, specifically requirements that they be observed every thirty minutes by
        corrections officers . . . [;] failed to properly supervise and/or monitor and/or failed
        to have a proper policy regarding supervising and/or monitoring, correctional
        officers and medical providers on the appropriate treatment and monitoring of
        individuals experiencing opiate withdrawal . . . [;] maintained policies, procedures
        and practices that continued to delegate the responsibility for monitoring
        individuals with a serious medical need experiencing opiate withdrawal to inmate
        “babysitters” despite knowing that this practice resulted in the deprivation of
        constitutional rights and/or the death of inmates undergoing opiate withdrawal.
        Despite this, Defendants failed to amend, revise, or replace policies, procedures,
        and practices regarding delegating responsibility for monitoring individuals
        experiencing opiate withdrawal to inmate “babysitters” with appropriate policies,
        procedures, and practices . . . [;] failed to properly train inmate “babysitters” in
        monitoring individuals experiencing opiate withdrawal . . . .




                                                    5
            Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 8 of 24




(Id. ¶¶ 73-79.) Further, regarding their fraud and deceit claim in Count V, Plaintiffs aver that all

“Defendants . . . engaged in a pattern of fraudulent and deceitful behavior for the purpose of

covering up their deliberate and negligent acts which resulted in [D]ecedent’s death . . . .” (Id.

¶ 90.) Plaintiffs then list the purported coverups as follows:

          Given the known half-life of six monoacetyl morphine, it is unlikely that six
          monoacetyl morphine would have been present at the time of death, as blood
          analysis shows, if [D]ecedent did not use heroin when she was in the custody of the
          prison. . . . It is unlikely that [D]ecedent could have presented no signs of medical
          distress at 10:23 [p.m]. as reported by correctional officers only to be found dead
          at 10:56 [p.m]. especially if the immediate cause[s] of her death were dehydration
          and pneumonia. . . . It is unlikely that [D]ecedent’s vital signs were exactly the
          same at 3:09 [p.m]. as they were at 6:41 [p.m]., suggesting that the second set of
          vital signs were not actually taken but were noted some time later based off the
          prior set of vital signs. . . . Defendants deceitfully [led] investigators to believe that
          [D]ecedent was well by falsely suggesting that [D]ecedent was checked on when
          correctional officers merely walked by her cell. . . . The above actions and
          omissions of [D]efendants amount to a fraudulent and deceitful cover-up by
          [D]efendants in order to make it appear as if they hold no or a reduced culpability
          in [D]ecedent’s death.

    (Id. ¶¶ 90-91.)

          On November 27, 2020, Defendants Montgomery County, MCCF, and Individual

Defendants filed a Motion to Dismiss8 the following claims in the Complaint: (1) the civil rights

claims against the County and MCCF only in Counts I and II; (2) the state law negligence claim

against the County and MCCF in Count IV; and (3) the state law fraud and deceit claim against

the County, MCCF, and Individual Defendants in Count V.9 (See Doc. No. 23 ¶¶ 3-7.) In the




8
     Initially, Individual Defendants Dominic Williams and Sean Gorman did not join in the Motion
     to Dismiss. However, on December 23, 2020, they filed an uncontested Motion to Join in the
     Motion to Dismiss (Doc. No. 28) which the Court granted. (See Doc. No. 30.)
9
     Defendants do not challenge the civil rights claims made against Individual Defendants in
     Count I. In addition, Defendant PrimeCare, the only Defendant named in Count III, did not file
     a motion to dismiss the Complaint, and the claims against it in Counts I and III need not be
     reviewed in this Opinion.


                                                      6
         Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 9 of 24




Motion, they first argue that Counts I and II do not state a claim against the County and MCCF

because Plaintiffs’ “purely conclusory allegation[s] of the existence of a” custom, policy, or their

deliberate indifference does not establish a Monell claim against them. (Id. at 12.) See also Monell

v. Dep’t of Soc Servs, 436 U.S. 658, 690 (1978). Second, MCCF argues that all claims against it

must be dismissed because “as a mere department, agency or facility of the County,” it is not

subject to suit under 42 U.S.C. § 1983 (“Section 1983”). (Id. ¶ 4.) Third, the County and MCCF

argue that the claims in Counts IV and V “[are] barred as a matter of law by the immunity provided

under Pennsylvania’s Political Subdivision Tort Claims Act . . . .” (Id. ¶ 5; see also id. ¶ 6.)

Finally, Individual Defendants assert that the claims against them in Count V must be dismissed

because the required elements of a fraud and deceit claim are not sufficiently alleged. (See id.

¶ 7.) See also Egli v. Strimel, No. 14-6204, 2015 WL 5093048, at *6 (E.D. Pa. Aug. 28, 2015)

(enumerating six elements to state a claim of fraud and deceit under Pennsylvania law).

       On December 15, 2020, Plaintiffs filed a Response (Doc. No. 26), arguing that the

Complaint contains enough facts to permit a reasonable inference of liability against the County,

MCCF, and Individual Defendants, to withstand the Motion to Dismiss. (See id. at 4-12.) Next,

Plaintiffs aver that MCCF “is a creature of the legislature . . . . [and] a distinct legal entity,” and

therefore should not be dismissed. (Id. at 12.) Finally, Plaintiffs agree to the dismissal of Count

IV in its entirety and Count V against the County and MCCF only. (See id.)

       On December 22, 2020, Montgomery County, MCCF, and Individual Defendants filed a

Reply (Doc. No. 27), again alleging that MCCF is not a proper Defendant, and consenting to

dismissal of Counts IV and V against the County and MCCF. (See id. at 2-5.) Additionally, they

highlight Plaintiffs’ failure to address Individual Defendants’ arguments to dismiss Count V,

asserting that this failure constitutes a waiver and requires dismissal of the Count with prejudice.




                                                  7
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 10 of 24




(See id. at 6-7.) The next day, Plaintiffs filed a Sur Reply Brief (Doc. No. 29) that primarily

reasserts the arguments set forth in their Response and disputes that their failure to respond to

Individual Defendants’ arguments to dismiss Count V acts as a waiver. (See id. at 1-3.)

         For reasons that follow, the Court will dismiss Counts I, II, IV, and V against Montgomery

County and MCCF and Count V against Individual Defendants and PrimeCare.10 However, the

Court will grant Plaintiffs leave to file an Amended Complaint.

III.     STANDARD OF REVIEW

         The motion to dismiss standard under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted is set forth in Ashcroft v. Iqbal, 556 U.S. 662

(2009). After Iqbal, it is clear that “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice” to defeat a Rule 12(b)(6) motion to

dismiss. Id. at 678; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). “To survive

dismissal, ‘a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir.

2018) (quoting Iqbal, 556 U.S. at 678). Facial plausibility is “more than a sheer possibility that a

defendant has acted unlawfully.” Id. (quotation marks omitted) (quoting Iqbal, 556 U.S. at 678).

Instead, “[a] claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quotation marks omitted) (quoting Iqbal, 556 U.S. at 678).

         Applying the principles of Iqbal and Twombly, the Third Circuit Court of Appeals in

Santiago v. Warminster Township, 629 F.3d 121 (3d Cir. 2010), set forth a three-part analysis that




10
     Although Defendant PrimeCare has not filed a Motion to Dismiss, for reasons discussed infra,
     Count V fails to state a claim against any Defendant and will be dismissed in its entirety.


                                                 8
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 11 of 24




a district court in this Circuit must conduct in evaluating whether allegations in a complaint survive

a Rule 12(b)(6) motion to dismiss:

       First, the court must “tak[e] note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations that, “because they are no
       more than conclusions, are not entitled to the assumption of truth.” Finally, “where
       there are well-pleaded factual allegations, a court should assume their veracity and
       then determine whether they plausibly give rise to an entitlement for relief.”

Id. at 130 (alteration in original) (quoting Iqbal, 556 U.S. at 675, 679). The inquiry is normally

broken into three parts: “(1) identifying the elements of the claim, (2) reviewing the complaint to

strike conclusory allegations, and then (3) looking at the well-pleaded components of the

complaint and evaluating whether all of the elements identified in part one of the inquiry are

sufficiently alleged.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

       A complaint must do more than allege a plaintiff’s entitlement to relief, it must “show”

such an entitlement with its facts. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.

2009) (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234-35 (3d Cir. 2008)). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (second alteration in original) (citation omitted). The “plausibility” determination

is a “context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

IV.    ANALYSIS

       Defendants Montgomery County, MCCF, and Individual Defendants argue that Counts I,

II, IV, and V against the County and MCCF and Count V against Individual Defendants should be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failing to state a claim upon

which relief can be granted. (See Doc. No. 23 ¶¶ 3-7.) First, the Court will analyze whether




                                                  9
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 12 of 24




MCCF is a proper party in this case. Second, it will discuss Plaintiffs’ civil rights claims against

the County and MCCF in Counts I and II. Finally, the Court will address Plaintiffs’ claims of

fraud and deceit in Count V.

       As a threshold matter, Plaintiffs have agreed to dismiss Count IV in its entirety, which

names only the County and MCCF, and Count V against only the County and MCCF. (See Doc.

No. 26-2 at 12.) Thus, the Court need not address the sufficiency of Count IV or of Count V

regarding the County and MCCF.

       A.      The Claims Against Defendant MCCF in Counts I and II Will Be Dismissed

       Initially, the Court will dismiss the claims against MCCF, which is a named Defendant in

Counts I and II. (See Doc. No. 1 at 16, 18.) “The Third Circuit has explicitly stated that, for

purposes of [S]ection 1983 liability, [a] municipality and [its] . . . department[s] are treated as a

single entity.” Brown v. Cohen, No. 09-2909, 2011 WL 2110827, at *4 (E.D. Pa. Apr. 21, 2011)

(quotation mark omitted) (citing Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 n.4 (3d Cir.

1997)). County subdivisions and facilities also are merged with a municipality for purposes of

Section 1983 liability. See, e.g., Wiggins v. Montgomery Cnty. Corr. Facility, No. 87-6992, 1987

WL 14721, at *1 (E.D. Pa. Nov. 16, 1987) (“[T]he Montgomery County Correctional Facility is

not a person under § 1983. For this reason alone, the complaint must be dismissed.”). Thus,

because MCCF is a subdivision of Montgomery County, it is not amenable to suit, and the claims

against it will be dismissed. As noted, Montgomery County, which has been sued in this case, is

the properly named Defendant.

       B.      The Claims Against Defendant Montgomery County in Counts I and II
               Will Be Dismissed

       Plaintiffs’ claims in Counts I and II against Defendant Montgomery County will be

dismissed for failure to state a claim. In both Counts, Plaintiffs claim that Montgomery County



                                                 10
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 13 of 24




violated Decedent’s rights under the Eighth and Fourteenth Amendments to the United States

Constitution. (See Doc. No. 1 ¶¶ 63, 64, 72.) In the Motion to Dismiss, the County submits that

these claims should be dismissed because Plaintiffs fail to allege any facts showing that Decedent’s

death resulted from its policies, customs, or deliberate indifference. (See Doc. No. 23 at 11-16.)

The Court agrees with the County’s argument and, as noted, will dismiss the claims against it in

Counts I and II. Moreover, although they are styled as separate claims, Counts I and II allege

identical Monell claims against the County and will be addressed in tandem.11

                 1.      The Analytical Framework of 42 U.S.C. § 1983 and
                         Monell v. Department of Social Services

         Plaintiffs’ claims in Counts I and II against Montgomery County are pursuant to 42 U.S.C.

§ 1983. (See Doc. No. 1 ¶¶ 116-17.) Section 1983 states in relevant part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceeding for redress . . . .

§ 1983.

         In Monell v. Department of Social Services, the United States Supreme Court held that

municipal entities can be subject to Section 1983 liability in limited circumstances. 436 U.S. 658,

690 (1978). Under Monell, to state a Section 1983 claim against a municipality, a plaintiff must




11
     Plaintiffs note that the Monell claim appears only in Count II, and a separate civil rights claim
     against the County that does not fall under Monell is raised in Count I. (See Doc. No. 26-2 at
     4-5.) As will be discussed in further detail, Monell provides the only mechanism to state a
     claim under Section 1983 against municipal entities. See Monell v. Dep’t of Soc. Servs., 436
     U.S. 658, 694-95 (1978). For this reason, the Court will address Plaintiffs’ claims against
     Montgomery County in Counts I and II as attempting to state a Monell claim against the County.
     In addition, the factual predicate for Counts I and II are identical.


                                                   11
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 14 of 24




establish that (1) a constitutionally protected right has been violated, and (2) the alleged violation

resulted from a municipal policy, custom, or deliberate indifference. See id. at 694-95.

         The gravamen of Monell and its progeny is that “recovery from a municipality is limited

to acts that are, properly speaking, acts ‘of the municipality’—that is, acts which the municipality

has officially sanctioned or ordered.” Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986).

In other words, the constitutional deprivation must have its origin in a policy, custom, or deliberate

indifference of a municipality. See Monell, 436 U.S. at 694. Liability based on the actions of

municipal officials only exists where it can be shown that the officials acted in accordance with

that policy, custom, or deliberate indifference. See id. Accordingly, municipalities cannot be held

liable under Section 1983 for the acts of its employees based on the doctrine of respondeat superior

or for other forms of vicarious liability. Id. at 692 (noting that the language of Section 1983

“cannot easily be read to impose liability vicariously on government bodies solely on the basis of

the existence of an employer-employee relationship with a tortfeasor”); see also Reitz v. Cnty. of

Bucks, 125 F.3d 139, 146 (3d Cir. 1997) (“[M]unicipal liability simply cannot be predicated upon

a showing of respondeat superior . . . .”).

                2.      The Complaint Does Not Sufficiently Allege a Municipal Policy,
                        Custom, or Deliberate Indifference

         The claims against Montgomery County in Counts I and II must be dismissed because

Plaintiffs have not pled sufficient facts to establish the second prong of a Monell claim: that a

municipal policy, custom, or deliberate indifference was the cause of Decedent’s alleged Eighth

and Fourteenth Amendment violations. See Monell, 436 U.S. at 694-95.12




12
     Under Monell, Plaintiffs also must establish that a constitutionally protected right has been
     violated. See Monell, 436 U.S. at 694-95. Because, as will be discussed below, Plaintiffs have
     not met the second element, the Court need not address also whether Plaintiffs have properly


                                                 12
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 15 of 24




                       a.     The Claim of a Policy or Custom by Montgomery County

       There are numerous ways a plaintiff can sufficiently allege the existence of a municipal

policy or custom to establish a Monell claim. For example, a plaintiff can cite the official policy.

See id. at 690 (stating that a municipality may be sued under Section 1983 when it “implements

or executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.”). Alternatively, a plaintiff can make specific reference to

“multiple incidents” implicating a particular custom. See Harris v. City of Philadelphia, 171 F.

Supp. 3d 395, 401-02 (E.D. Pa. 2016) (finding a custom where there were “multiple incidents” of

police officers using reckless and excessive force in their use of batons). A plaintiff also can

establish custom by conducting a statistical analysis of lawsuits against a municipality for a

violation of a particular constitutional right. See Simpson v. Ferry, 202 F. Supp. 3d 444, 452 (E.D.

Pa. 2016) (permitting a Monell claim to proceed following a review of the plaintiff’s statistical

analysis about the number of lawsuits brought against the Philadelphia Police Department for use

of excessive force).



   pled that Decedent’s constitutionally protected rights under the Eighth and Fourteenth
   Amendments were violated.

   The Court does note, however, that without clarification on why Decedent reported to the
   Montgomery County Adult Probation Office, it is not clear that Plaintiffs can state an Eighth
   Amendment violation. Although sentenced prisoners may bring claims under the Eighth
   Amendment’s Cruel and Unusual Punishment Clause, this clause “does not apply until an
   inmate has been both convicted of and sentenced for his crimes.” Bistrian v. Levi, 696 F.3d
   352, 367 (3d Cir. 2012), abrogated on other grounds by Mack v. Yost, 968 F.3d 311 (3d Cir.
   2020). Despite this limitation, courts can construe potential Eighth Amendment claims by
   pretrial detainees as violations of the due process clauses of the Fifth and Fourteenth
   Amendments. Id.; see also Dittmar v. Harmon, No. 19-1537, 2021 WL 872439, at *6 (E.D.
   Pa. Mar. 9, 2021) (construing alleged Eighth Amendment claim by pretrial detainee as
   Fourteenth Amendment Due Process claim). For this reason, Plaintiffs must elaborate on
   whether Decedent was in custody as a result of a prior conviction during her detention at the
   Probation Office and MCCF for the Court to determine whether the Eighth Amendment claim
   is appropriate here.


                                                13
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 16 of 24




       But “‘simply paraphras[ing] § 1983’ does not meet Rule 8’s pleading requirements because

it fails to satisfy the ‘rigorous standards of culpability and causation’ required to state a claim for

municipal liability.” Wood v. Williams, 568 F. App’x 100, 104 (3d Cir. 2014) (alteration in

original) (citing McTernan v. City of York, 564 F.3d 636, 658-59 (3d Cir. 2009)); see also Saleem

v. Sch. Dist. of Philadelphia, No. 12-3193, 2013 WL 5763206, at *3 (E.D. Pa. Oct. 24, 2013)

(explaining that pleadings “bereft of any assertions of relevant facts,” containing only the

“plaintiff’s bare allegations . . . are insufficient to show his entitlement to relief.”). Accordingly,

conclusory and general claims that recite Section 1983 will not satisfy federal pleading

requirements because they “fail[] to satisfy the ‘rigorous standards of culpability and causation’

required to state a claim for municipal liability.” Wood, 568 F. App’x at 104 (quoting McTernan,

564 F.3d at 658-59).

       Here, the Complaint’s bare and conclusory allegations are insufficient to state a claim

under Monell. As noted above, Plaintiffs make the following accusations against Montgomery

County regarding their policies or customs:

       Montgomery County and [MCCF] failed to properly train, and/or failed to have a
       proper policy regarding training correctional officers and medical providers on the
       appropriate treatment and monitoring of individuals experiencing opiate
       withdrawal . . . [;] failed to properly supervise and/or monitor and/or failed to have
       a proper policy regarding supervising and/or monitoring, correctional officers and
       medical providers on the appropriate treatment and monitoring of individuals
       experiencing opiate withdrawal . . . [;] maintained policies[,] procedures[,] and
       practices that [Defendants] knew provided inadequate treatment and monitoring of
       individuals experiencing opiate withdrawal that had previously resulted in the
       deprivation of constitutional rights and the death of inmates statewide undergoing
       opiate withdrawal. Despite this, [D]efendant[s] failed to amend, revise, or replace
       these policies, procedures, and practices with appropriate policies, procedures, and
       practices . . . [;] failed to enforce the written policies regarding correctional officers
       and medical providers treatment and monitoring of individuals experiencing opiate
       withdrawal, specifically requirements that they be observed every thirty minutes by
       corrections officers . . . [;] failed to properly supervise and/or monitor and/or failed
       to have a proper policy regarding supervising and/or monitoring, correctional
       officers and medical providers on the appropriate treatment and monitoring of



                                                  14
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 17 of 24




       individuals experiencing opiate withdrawal . . . [;] maintained policies, procedures
       and practices that continued to delegate the responsibility for monitoring
       individuals with a serious medical need experiencing opiate withdrawal to inmate
       “babysitters” despite knowing that this practice resulted in the deprivation of
       constitutional rights and/or the death of inmates undergoing opiate withdrawal.
       Despite this, Defendants failed to amend, revise, or replace policies, procedures,
       and practices regarding delegating responsibility for monitoring individuals
       experiencing opiate withdrawal to inmate “babysitters” with appropriate policies,
       procedures, and practices . . . [;] failed to properly train inmate “babysitters” in
       monitoring individuals experiencing opiate withdrawal . . . .

(Doc. No. 1 ¶¶ 73-79.)

       In the above recitation, Plaintiffs merely use the framework of a Monell claim and do not

proffer facts to suggest that Montgomery County created or implemented the alleged policies or

customs. Further, the allegations in the Complaint concern only the purported experiences of

Decedent with the County. (See id.); see also Fletcher v. O’Donnell, 867 F.2d 791, 793 (3d Cir.

1989) (holding a single incident ordinarily “does not suffice to establish either an official policy

or custom.”). No specific policy, statement, ordinance, regulation, or decision officially adopted

and promulgated by County officials has been noted. And absent a showing of comparable

instances evidencing a pattern, Plaintiffs’ allegations do not show the existence of a custom. Thus,

Plaintiffs’ accusations fall short of showing that a County-wide policy or custom was in place.

                       b.      The Claim of Deliberate Indifference by Montgomery County

       In addition, to the extent Plaintiffs attempt to establish that the County was deliberately

indifferent to systemic Eighth and Fourteenth Amendment abuses by failing to properly train its

employees to care for individuals suffering from opiate withdrawal, this claim also fails. In certain

circumstances, a municipality may be liable under Section 1983 when it decides “not to train

certain employees about their legal duty to avoid violating citizens’ rights,” and this failure

“amount[s] to ‘deliberate indifference to the rights of persons with whom the [untrained

employees] come into contact.’” Connick v. Thompson, 563 U.S. 51, 61 (2011) (second alteration



                                                 15
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 18 of 24




in original) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).13 But “[a] pattern of

similar constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference for purposes of failure to train.” Id. at 62 (quoting Bd. of Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 409 (1997)).

         In this regard, the Third Circuit considers the following factors in determining whether the

deliberate indifference standard is met:

         (1) municipal policymakers know that employees will confront a particular
         situation[,] (2) the situation involves a difficult choice or a history of employees
         mishandling[,] and (3) the wrong choice by an employee will frequently cause
         deprivation of constitutional rights.

Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (alterations in original)

(quoting Doe v. Luzerne Cnty., 660 F.3d 169, 180 (3d Cir. 2011)).

         In the Complaint, Plaintiffs provides no facts to support any of these three factors. Other

than asserting conclusory allegations that the County failed to train its employees, Plaintiffs

provide no facts suggesting the County was on notice that it had failed to train its employees to

monitor individuals suffering from opiate withdrawal. (See Doc. No. 1 ¶ 79.) Further, Plaintiffs

do not state how failing to monitor individuals “will frequently cause deprivation of constitutional

rights.” Estate of Roman, 914 F.3d at 798. As a result, Plaintiffs have not properly alleged that

the County has engaged in deliberate indifference. Consequently, for all the above reasons, Counts

I and II will be dismissed as to Montgomery County.




13
     The idea behind the failure-to-train theory is that when “city policymakers are on actual or
     constructive notice that a particular omission in their training program causes city employees
     to violate citizens’ constitutional rights, the city may be deemed deliberately indifferent if the
     policymakers choose to retain that program.” Connick v. Thompson, 563 U.S. 51, 61 (2011).
     A city’s “policy of inaction” in the face of such notice is functionally equivalent to a decision
     to violate the Constitution and thus, in effect, becomes the city’s custom. Id. at 61.


                                                   16
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 19 of 24




       C.      The Claim Against Individual Defendants and PrimeCare in Count V
               Will Be Dismissed

       Plaintiffs’ claims in Count V against Individual Defendants and PrimeCare will be

dismissed because Plaintiffs have waived the claim against the Individual Defendants and the

Complaint does not allege facts to establish the elements of a fraud and deceit cause of action.

Each of these conclusions will be discussed in turn below.

               1.      Plaintiffs Have Waived Their Claims Against Individual
                       Defendants in Count V

       Plaintiffs have waived their claim against Individual Defendants in Count V by failing to

substantively respond to Individual Defendants’ arguments to dismiss the claim against them. As

will be discussed in more detail infra, Individual Defendants argue in the Motion to Dismiss that

Count V should be dismissed against them for failing to state a claim. (See Doc. No. 23 at 20.)

Plaintiffs’ only response to Defendants’ arguments to dismiss Count V is that they “consent to the

dismissal of Count V . . . as to the County and MCCF defendants only.” (Doc. No. 26-2 at 12.)

Because Plaintiffs failed to substantively address Individual Defendants’ arguments on why Count

V should be dismissed against them, they have abandoned the claim.

       Under this Court’s local rules, a party opposing a motion must serve a brief in opposition

within fourteen days after service of the motion. Loc. R. Civ. P. 7.1(c). Other courts in this district

have considered a plaintiff’s failure to substantively address a defendant’s arguments for dismissal

as an abandonment of those claims, begetting dismissal of the claim. See Levy-Tatum v. Navient

Sol., Inc., 183 F. Supp. 3d 701, 712 (E.D. Pa. 2016) (dismissing claims with prejudice where

plaintiff failed to make substantive arguments against dismissal); Jackson v. J. Lewis Crozer

Library, No. 07-0481, 2007 WL 2407102, *6 (E.D. Pa. Aug. 22, 2007) (granting motion to dismiss

as uncontested where plaintiff did not substantively respond to motion); see also Griglak v. CTX




                                                  17
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 20 of 24




Mortg. Co., No. 09-5247, 2010 WL 1424023, at *3 (D.N.J. Apr. 8, 2010) (holding failure to

substantively respond to argument when filing a response in opposition results in waiver of claim

not addressed); Duran v. Equifirst Corp., No. 09-03856, 2010 WL 918444, at *3 (D.N.J. Mar. 12,

2010) (finding plaintiff waived cause of action for failing to address motion to dismiss); Marjac,

LLC v. Trenk, No. 06-1440, 2006 WL 3751395, at *5 n.3 (D.N.J. Dec. 19, 2006) (considering

plaintiff’s Section 1983 claims as abandoned for failing to address motion to dismiss).

         In accordance with the above-cited decisions, Plaintiffs’ failure to substantively respond to

Individual Defendants’ arguments to dismiss Count V constitutes a waiver and the claim must be

dismissed. Despite this waiver, in the interest of judicial economy, the Court still will address the

substance of Individual Defendants’ argument to dismiss the claim.

                 2.      Plaintiffs’ Fraud and Deceit Claim in Count V Fails to State a Claim
                         Upon Which Relief Can Be Granted Regarding any Defendants

         Plaintiffs’ claim in Count V fails to state a claim upon which relief can be granted against

any Defendant because Plaintiffs fail to plead the required elements of a fraud and deceit claim.

In the Motion to Dismiss, Individual Defendants submit that the Complaint does not state that

Plaintiffs justifiably relied upon the misrepresentations Individual Defendants allegedly made or

that they suffered an injury proximately caused by the alleged misrepresentations.14 (See Doc. No.

23 at 22-23.)




14
     As noted above, although the Complaint pleads a claim of fraud in Count V against all
     Defendants, the Court need not address the claim against the County and MCCF since Plaintiff
     has agreed to dismiss Count V against them. (See Doc. No. 26-2 at 12.) And although
     PrimeCare has not filed a motion to dismiss any claim against it, given the evident insufficiency
     of the Count V claim, it will be dismissed against PrimeCare too.



                                                  18
          Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 21 of 24




         To survive a Rule 12(b)(6) motion to dismiss a claim of fraud and deceit under

Pennsylvania law,15 Plaintiffs must allege the following elements:

         (1) a representation; (2) which is material to the transaction at hand; (3) made
         falsely, with knowledge of its falsity or recklessness as to whether it is true or false;
         (4) with the intent of misleading another into relying on it; . . . (5) justifiable reliance
         on the misrepresentation; and (6) the resulting injury was proximately caused by
         the reliance.

Egli, 2015 WL 5093048, at *6 (quoting Hart v. Arnold, 844 A.2d 316, 339 n.7 (Pa. Super. Ct.

2005). Federal Rule of Civil Procedure 9(b) provides a heightened pleading standard for fraud

claims, requiring that a plaintiff “state with particularity the circumstances constituting fraud.”

Fed. R. Civ. P. 9(b). To meet this standard, a plaintiff “must plead or allege the date, time and

place of the alleged fraud or otherwise inject precision or some measure of substantiation into a

fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007).

         Here, accepting the allegations in the Complaint as true and reading them in a light most

favorable to Plaintiffs, they fail to properly allege a claim of fraud and deceit. In the Complaint,

Plaintiffs assert the following with respect to their fraud and deceit claim:

         Given the known half-life of six monoacetyl morphine, it is unlikely that six
         monoacetyl morphine would have been present at the time of death, as blood
         analysis shows, if [D]ecedent did not use heroin when she was in the custody of the
         prison. . . . It is unlikely that [D]ecedent could have presented no signs of medical
         distress at 10:23 [p.m]. as reported by correctional officers only to be found dead
         at 10:56 [p.m]. especially if the immediate cause[s] of her death were dehydration
         and pneumonia. . . . It is unlikely that [D]ecedent’s vital signs were exactly the
         same at 3:09 [p.m]. as they were at 6:41 [p.m]., suggesting that the second set of
         vital signs were not actually taken but were noted some time later based off the
         prior set of vital signs. . . . Defendants deceitfully [led] investigators to believe that
         [D]ecedent was well by falsely suggesting that [D]ecedent was checked on when
         correctional officers merely walked by her cell. . . . The above actions and


15
     The Pennsylvania common law cause of action for “fraud and deceit” is analogous to a claim
     of fraud, and the elements for both causes of action are the same. See, e.g., Boland v.
     Nationwide Mut. Ins. Co., 9 Pa. D. & C. 4th 27, 28 (Ct. Com. Pl. 1991) (referencing the
     Pennsylvania “common-law tort of fraud and deceit”). Further, it is undisputed that
     Pennsylvania law applies here. (See Doc. Nos. 1 ¶¶ 22-23; 23 at 22-23.)


                                                     19
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 22 of 24




       omissions of [D]efendants amount to a fraudulent and deceitful cover-up by
       [D]efendants in order to make it appear as if they hold no or a reduced culpability
       in [D]ecedent’s death.

 (Doc. No. 1 ¶¶ 90-91.)

       These allegations fail to meet the elements of a fraud and deceit claim or the requirements

of Rule 9(b). First, Plaintiffs do not provide any representations made to them or Decedent. They

do not identify which Individual Defendants made representations to them or to Decedent, when

those representations were made, or the substance of any representations. Second, because there

is no alleged representation made to them, it cannot be determined whether the missing

representation was material to Decedent’s interactions with the Individual Defendants. Third,

although Plaintiffs assert Defendants deceived investigators to “cover-up” Decedent’s death, they

do not state facts to show that any statements were made with knowledge of their falsity or

recklessly as to whether they were true or false. Fourth, Plaintiffs’ recitation that Defendants

misled “investigators” does not show how Plaintiffs were misled by the alleged statements, and

they do not state which Defendants took these actions. Thus, the Court cannot determine whether

these actions were made falsely or with intent to mislead.

       Fifth, Plaintiffs do not claim that they justifiably relied upon any misrepresentations by

Defendants. In the Complaint, they state that the alleged cover-up was to mislead investigators;

however, Plaintiffs do not describe how any misleading statement was justifiably relied upon by

them. Moreover, they do not allege how the purported cover-up caused them injury. Finally, as

shown by the above analysis, the ambiguity of Plaintiffs’ claims fails to comply with the pleading

requirement set forth in Rule 9(b) for fraud claims. For these reasons, Plaintiffs’ claim of fraud

and deceit in Count V does not state a claim and will be dismissed.




                                                20
         Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 23 of 24




         Furthermore, the fraud and deceit claim also will be dismissed against PrimeCare.

Although PrimeCare has not filed a motion to dismiss, the allegations in Count V do not

specifically describe the actions taken by Individual Defendants and PrimeCare, referring only to

“Defendants” generically as having committed the alleged fraud. (See id.) Thus, all the noted

deficiencies in the fraud and deceit claim apply equally to the claim against PrimeCare, and the

claim against it must be dismissed too.

         D.     Plaintiffs Will Be Given Leave to File an Amended Complaint

         Despite the Complaint’s aforementioned deficiencies, Plaintiffs will be granted leave to

file an Amended Complaint. Federal Rule of Civil Procedure 15(a)(2) states that “a party may

amend its pleading only with the opposing party’s written consent or the court’s leave” and that

“[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “To

accomplish the dual objectives of weeding out frivolous cases and keeping federal courts open to

legitimate civil rights claims, courts should allow liberal amendment of civil rights complaints

under Fed. R. Civ. P. 15(a).” Rotolo v. Borough of Charleroi, 532 F.2d 920, 923 (3d Cir. 1976).

Additionally, the Third Circuit Court of Appeals has admonished that for civil rights claims, “if a

complaint is vulnerable to 12(b)(6) dismissal, a District Court must permit a curative amendment,

unless an amendment would be inequitable or futile.” Alston v. Parker, 363 F.3d 229, 235 (3d Cir.

2004).

         Here, the Court cannot conclude that allowing amendment would be inequitable or futile.

The allegations are considerable and involve the death of a person while in the custody of the

County. It would be in the interest of justice to afford Plaintiffs one more opportunity to file an

Amended Complaint to attempt to overcome the deficiencies discussed in this Opinion. For these




                                                21
        Case 2:20-cv-05408-JHS Document 31 Filed 05/06/21 Page 24 of 24




reasons, the Court will grant Plaintiffs leave to file another Complaint in accordance with this

Opinion.

V.     CONCLUSION

       For the foregoing reasons, the Motion to Dismiss (Doc. No. 23) filed by Montgomery

County, MCCF, and Individual Defendants will be granted. Count I will be dismissed against the

County and MCCF, but not against the Individual Defendants and PrimeCare. Counts II, IV, and

V will be dismissed in their entirety. Plaintiffs will be granted leave to amend Counts I, II, and V

by filing an Amended Complaint. Pending the filing of the Amended Complaint, only the claims

against Individual Defendants and PrimeCare in Count I and the claims against PrimeCare in

Count III remain. An appropriate Order follows.




                                                22
